  Case 4:16-cv-00151-A Document 176 Filed 07/01/20   Page 1 of 1 PageID 5062


                                                                  U.S. DISTRICT COURT
                    IN THE UNITED STATES DISTRICT COURT       NORTHERN DISTRICT OF TEXAS
                         NORTHERN DISTRICT OF TEXAS                   FILED
                             FORT WORTH DIVISION
                                                                  c~~~~i!WJ
SALVADORA ORTIZ AND THOMAS           §                        CLERK, U.S. DISTRICT COURT
SCOTT, ON BEHALF OF THEMSELVES       §                          BY--=-.----
                                                                   DcJu
AND ALL OTHERS SIMILARLY             §
SITUATED,                            §
                                     §
             Plaintiffs,             §
                                     §
vs.                                  §   NO. 4:16-CV-151-A
                                     §
AMERICAN AIRLINES, INC.,             §
ET AL.,                              §
                                     §
             Defendants.             §


                     ORDER DENYING CLASS CERTIFICATION

      After having considered the motion filed by plaintiffs,

Salvadora Ortiz and Thomas Scott, on April 23, 2018, for class

certification, and responsive, opposing, and reply documents

filed in reference thereto, the court has concluded that such

motion should be denied inasmuch as the court is satisfied that

plaintiffs have filed this action on behalf of the retirement

plan in question pursuant to the authority of sections 502 (a) (2)

and (3) of the Employee Retirement Income Security Act

[29 U.S.C.    §§   1132(a) (2) and (3)] and that there is no need for

plaintiffs to proceed as representatives of a class.            Therefore,

      The court ORDERS that such motion be, and is hereby,

denied.

      SIGNED July 1, 2020.
